EXHIBIT 10.2

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“First
Amendment”) is dated effective as of March 19, 2007 and is by and among ST. MARY
LAND & EXPLORATION COMPANY, a Delaware corporation (the “Borrower”); the banks
party hereto (the “Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION, individually,
as Issuing Bank and as Administrative Agent (in such latter capacity, the
“Administrative Agent”); WELLS FARGO BANK, N.A., individually and as Syndication
Agent; and BNP PARIBAS, COMERICA BANK-TEXAS, and JPMORGAN CHASE BANK, N.A.,
individually and as Co-Documentation Agents.

RECITALS:

 

A.

The Borrower, the Lenders, the Administrative Agent, the Syndication Agent and
the Co-Documentation Agents are parties to that certain Amended and Restated
Credit Agreement dated as of April 7, 2005 (the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

 

B.

The Borrower has requested and the Administrative Agent and the Lenders have
agreed to, among other things, amend certain sections of the Credit Agreement in
connection with the Borrower’s issuance of certain Senior Convertible Notes (as
is hereinafter defined).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT:

 

SECTION 1.

Amendments to Credit Agreement.

(a)          The following term, as defined in Section 1.02 of the Credit
Agreement, is hereby amended in its entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as the same may from time to time be amended, modified, supplemented or
restated.

(b)          Section 1.02 of the Credit Agreement is hereby further amended by
adding thereto the following new definitions in their appropriate alphabetical
order:

“First Amendment” means that certain First Amendment to Credit Agreement dated
effective as of March 19, 2007, among the Borrower, the Lenders party thereto,
the Administrative Agent and the Issuing Bank, the Syndication Agent, and the
Co-Documentation Agents.

 

 

 

1

3169335v.8

 



 

 

“Senior Convertible Notes” means those certain senior convertible notes up to an
aggregate principal amount of $250,000,000, or, if the initial purchasers
exercise their option to purchase additional notes in full, up to an aggregate
principal amount of $287,500,000 or such other aggregate principal amount as
shall be designated by the Borrower, due on or about April 1, 2027, and to be
issued and sold by the Borrower in accordance with and pursuant to the terms and
provisions of the Senior Convertible Notes indenture. For purposes of this
Agreement, neither the Senior Convertible Notes nor issuance thereof shall be
deemed a Swap Agreement subject to the prohibitions of Section 9.19.

(c)          Section 9.02 of the Credit Agreement is hereby amended by adding
thereto the following new subclause (j) which shall read as follows:

“(j)        Debt of the Borrower evidenced by the Senior Convertible Notes,
together with and any and all refinancings thereof, so long as all of same are
either unsecured or expressly subordinated to this Agreement and all of same are
scheduled to mature after the Maturity Date under this Agreement.”

(d)          Section 9.04 of the Credit Agreement is hereby amended by adding
thereto the following new subclause (e) which shall read as follows:

“(e)        the Borrower may make interest payments and principal payments on
any and all issued and sold Senior Convertible Notes and deliver cash, stock, or
any combination thereof, upon payment, settlement upon conversion (whether a
general or a net share settlement), or redemption of any and all issued and sold
Senior Convertible Notes so long as all such payments, settlements upon
conversions, and redemptions are in accordance with the terms of the Senior
Convertible Notes indenture and so long as no Default shall exist or be
occasioned by such payments, settlements upon conversions, or redemptions.”

SECTION 2.    Defined Terms. Except as amended hereby, terms used herein when
defined in the Credit Agreement shall have the same meanings herein unless the
context otherwise requires.

SECTION 3.   Conditions Precedent to Effectiveness. This First Amendment shall
become effective as of the date hereof when the Administrative Agent shall have
received counterparts hereof duly executed by the Borrower and the Majority
Lenders (or, in the case of any party as to which an executed counterpart shall
not have been received, telegraphic, telex, or other written confirmation from
such party of execution of a counterpart hereof by such party).

SECTION 4.     Reaffirmation of Representations and Warranties. To induce the
Lenders, the Administrative Agent and the Issuing Bank to enter into this First
Amendment, the Borrower hereby reaffirms, as of the date hereof, its
representations and warranties in their entirety contained in Article VII of the
Credit Agreement and in all other documents executed pursuant thereto (except to
the extent such representations and warranties relate solely to an earlier
date).

SECTION 5.   Reaffirmation of Credit Agreement. This First Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
amended hereby, is hereby ratified, approved and confirmed in each and every
respect. All references to

 

 

2

3169335v.8

 



 

the Credit Agreement herein and in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Credit Agreement, as amended
hereby.

SECTION 6.   Governing Law; Entire Agreement. This First Amendment shall be
governed by, and construed in accordance with, the laws of the State of Texas.
The Credit Agreement, as amended by this First Amendment, the Notes and the
other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

SECTION 7.     Severability of Provisions. Any provision in this First Amendment
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this First Amendment are
declared to be severable.

SECTION 8.     Counterparts. This First Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this First Amendment by signing any such
counterpart.

SECTION 9.    Headings. Article and section headings in this First Amendment are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of this First Amendment.

SECTION 10.   Successors and Assigns. This First Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

 

3

3169335v.8

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

BORROWER:

 

 

ST. MARY LAND & EXPLORATION COMPANY

 

 

 

By:

/s/ DAVID W. HONEYFIELD

 

 

Name:

David W. Honeyfield

 

 

Title:

Senior Vice President – Chief Financial

Officer,

 

Secretary and Treasurer

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     AGENTS AND LENDERS:

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION, Individually, as Issuing Bank

 

and as Administrative Agent

 

 

 

 

By:

/s/ PHILIP J. TRINDER

 

Name:

Philip J. Trinder

 

 

Title:

Director

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     WELLS FARGO BANK, N.A.,
Individually

 

and as Syndication Agent

 

 

 

By:

/s/ TIM GREEN

 

 

Name:

Tim Green

 

 

Title:

Assistant Vice President

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     BNP PARIBAS, Individually
and

 

as Co-Documentation Agent

 

 

 

By:

/s/ BETSY JOCHER

 

Name:

Betsy Jocher

 

 

Title:

Director

 

 

 

/s/ POLLY SCHOTT

 

Polly Schott

 

 

Vice President

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     COMERICA BANK, Individually
and

 

as Co-Documentation Agent

 

 

 

By:

/s/ MATTHEW J. PURCHASE

 

Name:

Matthew J. Purchase

 

 

Title:

Vice President

 

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

JPMORGAN CHASE BANK, N.A., Individually and as Co-Documentation Agent

 

 

 

By:

/s/ J. SCOTT FOWLER

 

Name:

J. Scott Fowler

 

 

Title:

Senior Vice President

 

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     ROYAL BANK OF CANADA

 

 

By:

N/A

 

Name:

 

 

Title:

 

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     BANK OF SCOTLAND

 

 

 

By:

/s/ KAREN WEICH

 

Name:

Karen Weich

 

 

Title:

Vice President

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     U.S. BANK NATIONAL
ASSOCIATION

 

 

 

By:

/s/ DARIA MAHONEY

 

Name:

Daria Mahoney

 

 

Title:

Vice President

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

                                          
                                                     CAPITAL ONE, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ NANCY G. MORAGAS

 

Name:

Nancy G. Moragas

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

 

KEYBANK, N.A.

 

 

 

By:

/s/ THOMAS RAJAN

 

Name: Thomas Rajan

 

 

Title:

Senior Vice President

 

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 



 

 

 

BANK OF OKLAHOMA, N.A.

 

 

By:

/s/ MICHAEL M. LOGAN

 

Name: Michael M. Logan

 

 

Title:

Senior Vice President

 

 

 

                                          
                                                     

 

 

 

 

[Signature Page to First Amendment]

3169335v.8

 

 

 